Exhibit 10.2
Execution Version

AMENDMENT NO. 1 TO

FIRST LIEN TERM LOAN

CREDIT AGREEMENT

This Amendment No. 1 to First Lien Term Loan Credit Agreement, dated as of
October 25, 2007 (this “Amendment”), is entered into among TOUSA, Inc., a
Delaware corporation (the “Administrative Borrower”), each Subsidiary Borrower
(as defined in the Credit Agreement (as defined below) and, together with the
Administrative Borrower, the “Borrowers”), the Lenders (as defined below) and
Citicorp North America, Inc., as Administrative Agent (in such capacity, the
“Administrative Agent”), and amends the First Lien Term Loan Credit Agreement
dated as of July 31, 2007 (as amended to the date hereof and as the same may be
further amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”) entered into among the Borrowers, the institutions from time
to time party thereto as lenders (the “Lenders”), the Administrative Agent, and
the other Agents and Arrangers named therein. Capitalized terms used herein and
not otherwise defined herein shall have the meanings ascribed to them in the
Credit Agreement.

W I T N E S S E T H :

Whereas, the Borrowers, the Lenders party hereto and the Administrative Agent
desire to amend the Credit Agreement in order to effect the changes described
below;

Now, Therefore, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:



      Section 1. Amendments to the Credit Agreement

(a) Section 1.1 of the Credit Agreement is hereby amended by inserting the
following new definitions in the appropriate alphabetical order:

“Third Quarter Disclosure Events” means the matters described on Schedule III
hereto.

(b) The definition of “Applicable Margin” in Section 1.1 of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:

“Applicable Margin” means, as of any date of determination, a per annum interest
rate equal to (A) for Eurodollar Rate Loans, 5.00%, and (B) for Base Rate Loans,
4.00%.”

(c) Section 4.5 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“There has been no Material Adverse Change and there have been no events or
developments (other than the Transeastern Events or the Third Quarter Disclosure
Events) that in the aggregate have had a Material Adverse Effect since
December 31, 2006.”

(d) Section 5.2 of the Credit Agreement is hereby amended by inserting the
following proviso immediately after the grid set forth therein:

“provided however that prior to December 31, 2007, no Default or Event of
Default shall exist with respect to the failure by the Administrative Borrower
to maintain the Total Leverage Ratio for the fiscal quarter ended September 30,
2007”

(e) Section 5.3 of the Credit Agreement is hereby amended by inserting the
following proviso immediately after the grid set forth therein:

“provided however that prior to December 31, 2007, no Default or Event of
Default shall exist with respect to the failure by the Administrative Borrower
to maintain the Interest Coverage Ratio for the fiscal quarter ended
September 30, 2007 prior to December 31, 2007”

(f) Section 5.4 of the Credit Agreement is hereby amended by adding the
following proviso to the end of the first sentence thereof:

“provided however that prior to December 31, 2007, no Default or Event of
Default shall exist with respect to the failure by the Administrative Borrower
to maintain such ratio for the fiscal quarter ended September 30, 2007”

(g) Section 5.5 of the Credit Agreement is hereby amended by adding the
following proviso to the end of the first sentence thereof:

“provided however that prior to December 31, 2007, no Default or Event of
Default shall exist with respect to the failure by the Administrative Borrower
to maintain such ratio for the fiscal quarter ended September 30, 2007.”

(h) The Credit Agreement is hereby amended by inserting the schedule attached
hereto as Exhibit A as Schedule III of the Credit Agreement.



      Section 2. Conditions Precedent to the Effectiveness of this Amendment

This Amendment shall be effective as of October 22, 2007 (the “Amendment
Effective Date”), but only when and if each of the following conditions
precedent shall have been satisfied or waived by the Administrative Agent (such
date being the “Effective Date”):

(i) Executed Counterparts. The Administrative Agent shall have received this
Amendment duly executed by each Borrower, the Requisite Lenders and the
Administrative Agent.

(ii) Corporate and Other Proceedings. All corporate and other proceedings, and
all documents, instruments and other legal matters in connection with the
transactions contemplated by this Amendment shall be reasonably satisfactory in
all respects to the Administrative Agent.

(iii) No Default or Event of Default. After giving effect to this Amendment, no
Default or Event of Default shall have occurred and be continuing.

(iv) Amendment Fee. Provided that the conditions precedent set forth in this
Section 2 shall have been satisfied or waived by the Administrative Agent no
later than October 24, 2007, the Administrative Borrower will pay to each Lender
who has delivered to the Administrative Agent an executed counterpart of this
Amendment no later than October 24, 2007, a fee equal to 50 bps (0.50%) of the
outstanding principal amount of such Lender’s Term Loans. Such fees, if payable,
will be paid by the Administrative Borrower on the Business Day following the
Effective Date.

(v) Costs and Expenses Paid. The Borrowers shall have paid (A) to the
Administrative Agent all fees payable to the Lenders pursuant to clause
(iv) above, (B) all costs and invoiced out-of-pocket expenses of the
Administrative Agent then due under Section 10.3 of the Credit Agreement,
including invoiced expenses incurred in connection with the preparation,
reproduction, execution and delivery of this Amendment (including, without
limitation, the reasonable fees and out-of-pocket expenses of counsel) and all
other costs, expenses and fees then due under any Loan Document and (C) to CNAI,
as Administrative Agent, Revolving Credit Administrative Agent and Second Lien
Administrative Agent, a retainer equal to $500,000 for the fees and expenses of
counsel and the financial advisors to CNAI in such capacities.

(vi) Pro forma Borrowing Base Adjustment. The Administrative Agent shall have
received a pro forma manual update of the Borrowing Base calculation set forth
in the Borrowing Base Certificate for the period ending August 30, 2007, which
shall approximate changes as a result of: (A) impairments to GAAP values of
Borrowing Base Assets as of September 30, 2007, (B) sales and other partial
releases of Mortgaged Property through a recent date, (C) cash updated through a
recent date and (D) outstanding letters of credit issued and outstanding loans
made under the Revolving Credit Agreement through a recent date, which shall be
in a format reasonably satisfactory to the Administrative Agent.



      Section 3. Representations and Warranties

On and as of the Effective Date, after giving effect to this Amendment, each
Borrower hereby represents and warrants to the Administrative Agent and each
Lender as follows:

(i) this Amendment has been duly authorized, executed and delivered by each
Borrower and constitutes the legal, valid and binding obligations of such
Borrower enforceable against such Borrower in accordance with its terms and the
Credit Agreement as amended by this Amendment and constitutes the legal, valid
and binding obligation of such Borrower enforceable against such Borrower in
accordance with its terms, in each case, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally and subject to general
principals of equity, regardless of whether considered in a proceeding in equity
or at law;

(ii) each of the representations and warranties contained in Article IV of the
Credit Agreement and each other Loan Document (other than the representations
and warranties set forth in Section 4.20 of the Credit Agreement) is true and
correct in all material respects on and as of the Effective Date, as if made on
and as of such date and except to the extent that such representations and
warranties specifically relate to a specific date, in which case such
representations and warranties shall be true and correct in all material
respects as of such specific date; provided, however, that references therein to
the “Credit Agreement” shall be deemed to refer to the Credit Agreement as
amended hereby and after giving effect to the consents and waivers set forth
herein; and

(iii) no Default or Event of Default has occurred and is continuing.



      Section 4. Reference to the Effect on the Loan Documents

(a) As of the Amendment Effective Date, each reference in the Credit Agreement
to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of like import,
and each reference in the other Loan Documents to the Credit Agreement
(including, without limitation, by means of words like “thereunder”, “thereof”
and words of like import), shall mean and be a reference to the Credit Agreement
as amended hereby, and this Amendment and the Credit Agreement shall be read
together and construed as a single instrument. Each of the table of contents and
lists of Exhibits and Schedules of the Credit Agreement shall be amended to
reflect the changes made in this Amendment as of the Amendment Effective Date.

(b) Except as expressly amended hereby or specifically waived above, all of the
terms and provisions of the Credit Agreement and all other Loan Documents are
and shall remain in full force and effect and are hereby ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lenders, the Borrowers, Joint Lead Arrangers or the agents under
any of the Loan Documents, nor constitute a waiver or amendment of any other
provision of any of the Loan Documents or for any purpose except as expressly
set forth herein.

(d) This Amendment is a Loan Document.

(e) Each Subsidiary Borrower hereby reaffirms its obligations as a Guarantor
under the Guaranty in all respects.



      Section 5. Execution in Counterparts

This Amendment may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document. Delivery of an executed counterpart by
telecopy or electronic transmission shall be effective as delivery of a manually
executed counterpart of this Amendment.



      Section 6. Governing Law

This Amendment and the rights and obligations of the parties shall be governed
by, and construed and interpreted in accordance with, the law of the State of
New York.



      Section 7. Section Titles

The section titles contained in this Amendment are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto, except when used to reference a section.
Any reference to the number of a clause, sub-clause or subsection of any Loan
Document immediately followed by a reference in parenthesis to the title of the
section of such Loan Document containing such clause, sub-clause or subsection
is a reference to such clause, sub-clause or subsection and not to the entire
section; provided, however, that, in case of direct conflict between the
reference to the title and the reference to the number of such section, the
reference to the title shall govern absent manifest error. If any reference to
the number of a section (but not to any clause, sub-clause or subsection
thereof) of any Loan Document is followed immediately by a reference in
parenthesis to the title of a section of any Loan Document, the title reference
shall govern in case of direct conflict absent manifest error.



      Section 8. Notices

All communications and notices hereunder shall be given as provided in the
Credit Agreement.



      Section 9. Release

Upon the Effective Date, the Administrative Borrower and each Subsidiary
Borrower hereby absolutely and unconditionally releases, acquits and forever
discharges the Administrative Agent and each Lender from any and all manner of
claims, demands, actions, causes of action and damages that the Administrative
Borrower or any Subsidiary Borrower may have as of the Effective Date on account
of or in any way arising out of any and all damages or consequences of any act
or omission related to this Amendment or the Credit Agreement or the
transactions contemplated hereby or thereby; provided, however, such release
does not constitute a release of claims of third parties or claims arising under
chapter 5 of title 11 of the United States Code.



      Section 10. Severability

The fact that any term or provision of this Agreement is held invalid, illegal
or unenforceable as to any person in any situation in any jurisdiction shall not
affect the validity, enforceability or legality of the remaining terms or
provisions hereof or the validity, enforceability or legality of such offending
term or provision in any other situation or jurisdiction or as applied to any
person.



      Section 11. Successors

The terms of this Amendment shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors and permitted
assigns.



      Section 12. Waiver of Jury Trial

Each of the parties hereto irrevocably waives trial by jury in any action or
proceeding with respect to this Amendment or any other Loan Document.

[SIGNATURE PAGES FOLLOW]

1

In Witness Whereof, the parties hereto have caused this Amendment to be executed
by their respective officers, trustees and general partners thereunto duly
authorized, as of the date first written above.

      TOUSA, INC., as the Administrative Borrower
By: /s/ Stephen M. Wagman

 
  Name: Stephen M. Wagman
 
  Title: Chief Financial Officer

      Subsidiary Borrowers: ENGLE/GILLIGAN, LLC ENGLE HOMES COMMERCIAL
CONSTRUCTION, LLC ENGLE HOMES RESIDENTIAL  CONSTRUCTION, L.L.C. ENGLE/JAMES LLC
ENGLE SIERRA VERDE P4, LLC LB/TE #1, LLC LORTON SOUTH CONDOMINIUM, LLC MCKAY
LANDING LLC NEWMARK HOMES, L.L.C. NEWMARK HOMES PURCHASING, L.P. NEWMARK HOMES,
L.P. PREFERRED BUILDERS REALTY, INC. SILVERLAKE INTERESTS, L.C. TOI, LLC TOUSA,
LLC TOUSA ASSOCIATES SERVICES COMPANY TOUSA HOMES, INC. TOUSA HOMES, L.P. TOUSA
HOMES INVESTMENT #1, INC. TOUSA HOMES FLORIDA, L.P. TOUSA HOMES INVESTMENT #2,
INC. TOUSA HOMES INVESTMENT #2, LLC TOUSA REALTY, INC. TOUSA INVESTMENT #2, INC.
TOUSA HOMES ARIZONA, LLC TOUSA HOMES COLORADO, LLC TOUSA HOMES NEVADA, LLC TOUSA
HOMES MID-ATLANTIC HOLDING, LLC TOUSA HOMES MID-ATLANTIC, LLC TOUSA MID-ATLANTIC
INVESTMENT, LLC TOUSA/WEST HOLDINGS, INC. By:/s/Paul Berkowitz Name: Paul
Berkowitz Title: EVP





2





 
Subsidiary Borrowers (continued):
NEWMARK HOMES BUSINESS TRUST
By: /s/ Stephen M. Wagman
Name: Stephen M. Wagman
Title: Co-Managing Trustee
By: /s/ Paul Berkowitz
Name: Paul Berkowitz
Title: Co-Managing Trustee
By: /s/ Russell Devendorf
Name: Russell Devendorf
Title: Co-Managing Trustee

3

  Subsidiary Borrowers (continued): ENGLE HOMES DELAWARE, INC. TOUSA DELAWARE,
INC. TOUSA FUNDING, LLC By:/s/Paul Berkowitz Name: Paul Berkowitz Title:
President

4

CITICORP NORTH AMERICA, INC., as Administrative Agent

By: /s/ Tucker R. Borden
Name: Tucker R. Borden
Title: VP






5



    PERRY PRINCIPALS, LLC, as a Lender

By: /s/ Michael C. Neus
Name: Michael C. Neus
Title: General Counsel

6
GRAND CENTRAL ASSET TRUST SIL SERIES, as a Lender


By: /s/ Janet Haack
Name: Janet Haack
Title: As Attorney in Fact

7
Fortress Credit Investments I LTD. as a Lender

By: /s/ Glenn P. Cummins
Name: Glenn P. Cummins
Title: Chief Financial Officer






8



    THE FOOTHILL GROUP, INC., as a Lender

By: /s/ R. Michael
Name: R. Michael
Title: SVP


9

[Signature Page to Amendment No. 1 to

First Lien Term Loan Credit Agreement]



    TENNENBAUM MULTI-STRATEGY MASTER FUND, as a Lender



    By: Tennenbaum Capital Partners, LLC



    Its: Investment Member

By: /s/ David Hillader
Name: David Hillader
Title: Managing Director

10
ROYAL BANK OF CANADA, as a Lender


By: /s/ Suzanne Kaicher
Name: Suzanne Kaicher
Title:Attorney-in-Fact

11
ESPERANCE, as a Lender

By: /s/ Neam Ahmed
Name: Neam Ahmed
Title:Authorized Signatory

12
CASTLERIGG MASTER INVESTMENTS LTD., as a Lender


By: /s/ Timothy O’Brien
Name: Timothy O’Brien
Title:CFO

13
MCDONNELL LOAN OPPORTUNITY LTD, as a Lender

By: McDonnell Investment Management, LLC as Investment Manager


By: /s/ Kathleen A. Zarn
Name: Kathleen A. Zarn
Title: Vice President

14
HELIOS FUNDING LLC., as a Lender


By: /s/ Tara E. Kenny
Name: Tara E. Kenny
Title: Assistant Vice President

Fortress Credit Investments II LTD., as a lender

      By: /s/ Glenn P. Cummins
Name: Glenn P. Cummins

Title:
  CFO





15



    CGDO, LLC, as a Lender

By: /s/ James Steinthal
Name: James Steinthal
Title: Managing Director

16
GOLDMAN SACHS CREDIT PARTNERS L.P., as a Lender


By: /s/ Pedro Ramirez
Name: Pedro Ramirez
Title: Authorized Signatory

17
VAN KAMPEN DYNAMIC CREDIT OPPORTUNITIES FUND, as a Lender

By: /s/ Philip Yarrow
Name: Philip Yarrow
Title: Vice President






CITIBANK, N.A., as a Lender

By: /s/ Erin Finegan
Name: Erin Finegan
Title: Attorney-In-Fact






18



    VAN KAMPEN SENIOR LOAN FUND, as a Lender

By: /s/ Philip Yarrow
Name: Philip Yarrow
Title: VP

19
VAN KAMPEN SENIOR INCOME TRUST, as a Lender


By: /s/ Philip Yarrow
Name: Philip Yarrow
Title:VP

20